—In an action to foreclose both a first and second mortgage, the defendant Adam Backstrom appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Fredman, J.), entered January 22, 1996, as granted that branch of the plaintiffs motion which was for summary judgment against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court properly granted the plaintiff summary judgment against the defendant Adam Backstrom since, upon the plaintiffs making out a prima facie case, that defendant failed to present any genuine factual issues which would preclude summary relief (see, Zuckerman v City of New York, 49 NY2d 557). O’Brien, J. P., Thompson, Joy and Goldstein, JJ., concur.